Per Curiam.
The certiorari in this case brings under review an order of the public utility commissioners, dated December 15th, 1925, wherein the board determined “that the New York and New Jersey Water Company and the New Jersey Suburban Water Company are public utilities within the jurisdiction of the board as defined by statute,” and denying the motion of the prosecutors to dismiss the petition of the defendants, the town of Kearny and the town of Harrison.
The fundamental question involved is whether the prosecutors are public utilities within the meaning of Pamph. L. 1911, p. 376, § 15, as amended by Pamph. L. 1921, p. 390. We think this question must he answered in the affirmative under the authority of Acquackanonk Water Co. v. Board of Public Utility Commissioners, 97 N. J. L. 366; affirmed, 98 Id. 449, under the title of the East Jersey Water Company.
*149The brief of the prosecutors is largely if not exclusively devoted to an attempt to demonstrate that this case is not controlled by the cited cases, pointing out what seems to be to the prosecutors important differences and distinctions. It would serve no useful purpose to pursue this subject further in detail, as we are satisfied that those cases are controlling; hence, the judgment of the board of public utility commissioners sought to be reviewed is affirmed, and the writ of certiorari is dismissed, with costs.